Appeal from a judgment of the County Court of Madison County (Humphreys, J.), rendered December 9, 1987, convicting defendant upon his plea of guilty of the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the third degree.
Although defendant now contends that County Court erred in accepting his plea of guilty, he never moved prior to sentencing to withdraw his plea nor did he make a postverdict motion to vacate the judgment of conviction; consequently, appellate review of the sufficiency of the plea allocution is precluded (see, People v Claudio, 64 NY2d 858). Even were we to address this issue, the record establishes that the court made sufficient inquiry of defendant and that the plea was knowingly and voluntarily made (see, People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644).
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.